     Case 4:20-cr-00056-RSB-CLR Document 349 Filed 03/08/21 Page 1 of 17




                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION
UNITED STATES OF AMERICA,          )
                                   )
                                   )
v.                                 )           CR420-056
                                   )
                                   )
ELIAS SAMUEL CASTELLANOS,          )
et al.                             )
                                   )
      Defendant.                   )

                                 ORDER

      The indictment in this case alleges that the individuals and entities

charged “were members and associates of a transnational criminal

organization (the ‘Wu TCO’), whose members and associates engaged in

wire fraud, international wildlife trafficking, drug trafficking, and money

laundering, among other crimes . . . .” Doc. 3 at 2 (Indictment). Defendant

Elias Samuel Castellanos is charged with one count of conspiracy to

commit wire fraud and mail fraud, in violation of 18 U.S.C. § 1349, one

count of conspiracy to possess with intent to distribute and to distribute a

controlled substance, in violation of 21 U.S.C. § 846, and one count of

money laundering conspiracy, in violation of 18 U.S.C. § 1956(h). See id.

9-33 (Indictment).     The Government moved for a protective order
    Case 4:20-cr-00056-RSB-CLR Document 349 Filed 03/08/21 Page 2 of 17




governing defendants’ handling of discovery materials in this case. See

doc. 320. Defendant Castellanos opposed that motion. Doc. 326. The

Government filed a reply, doc. 340, which Castellanos moved to strike, doc.

342. The Court held a hearing on the Motion for Protective Order on

February 17, 2021. Doc. 343. The Government responded in opposition

to the Motion to Strike.     Doc. 346.      Thus, both motions are ripe for

disposition.

     I.     Consenting Defendants

     Several defendants have consented to the Government’s proposed

order.    The Government’s motion represents that “[c]ounsel for the

United States has discussed this motion with all parties of record and only

counsel for Defendant Elias Castellanos objects to this motion. Counsel

for all other defendants do not object to this motion.” Doc. 320 at 1.

Confirming that representation, none of the other defendants have

responded in opposition to the Government’s motion, see S.D. Ga. L. Civ.

R. 7.5 (“Failure to respond within the applicable time period shall indicate

that there is no opposition to a motion.”), and none have moved to join

Castellanos’   opposition.     Given       those   defendants’   consent,   the




                                       2
     Case 4:20-cr-00056-RSB-CLR Document 349 Filed 03/08/21 Page 3 of 17




Government’s motion is GRANTED, in part, as to those defendants.

Doc. 320.

         Defendants Serendipity Business Solutions, LLC, Terry Xing Zhao

Wu, Natalie Ye Man Chan Wu, Woonjin Lam, Anthony Wu, Billy Chen,

Ying Le Pang, Phoenix Fisheries, LLC, Mark Leon Harrison, Heather

Huong Ngoc Luu, Lam Phuc Quang, Kevin Chinh Nguyen, and Terry

Louis Shook, and their respective counsel, are DIRECTED as follows1:

         All discovery provided to the named defendants by the Government

shall:

         (1)   Be used by counsel of record only for purposes of
               representing their clients in this action;

         (2)   Be maintained in a safe and secure manner by each
               counsel of record;

         (3)   Not be possessed by the above listed defendants, except
               in the presence of defendant’s counsel, or as agreed upon
               pursuant to the procedures outlined below; and




1
  The terms below are adopted from the Government’s unopposed motion. See doc.
320 at 3-5. To the extent that the Government requests that the Court confirm the
application of the Federal Rules of Civil Procedure and the Court’s Local Rules, see id.
at 5, that request is DENIED, in part, as moot.

                                           3
     Case 4:20-cr-00056-RSB-CLR Document 349 Filed 03/08/21 Page 4 of 17




      (4)    Not be disclosed in any form by either party in any format
             outside of this action, to include disclosure on social
             media. 2

      The following procedures shall govern the named defendants’

possession of discovery materials:

      Sensitive and confidential items of discovery shall not be

independently possessed by the named defendants.                    Pursuant to the

Government’s unopposed motion, sensitive and confidential discovery

items shall include, but are not limited to, (1) information containing

personal identifying information (which includes bank records amongst

other information); (2) grand jury material; (3) reports and videos

disclosing the identity of witnesses, confidential sources, and undercover

agents; and (4) search results of electronic devices such as cell phones and

computers.




2
  As discussed more fully below, there is some question as to whether the Government
has scrupulously abided by this condition prior to the entry of this Order. For clarity,
although no further emphasis should be needed, pursuant to the Government’s
request, this provision applies with equal force to it. Disclosure by the Government of
any discovery material, “in any form,” i.e., even by reference or implication, outside
the limits of this action will be treated as a violation of the terms of this Order. Such
a violation may subject the Government, as a litigant, or its counsel to appropriate
sanctions.
                                             4
    Case 4:20-cr-00056-RSB-CLR Document 349 Filed 03/08/21 Page 5 of 17




     If any of the named defendants’ counsel seek to have their client

possess certain non-sensitive, non-confidential items of discovery outside

the presence of counsel, then such item may only be independently

possessed by the defendant if counsel for the United States and defense

counsel agree in advance of any possession that the item is non-sensitive,

non-confidential and may be independently possessed by the defendant.

Any of the named defendants’ counsel seeking to independently disclose

non-sensitive, non-confidential discovery items to their client shall inform

counsel for the United States prior to such disclosure, in writing, by

identifying the category of the item with particularity. If the parties agree

that a particular non-sensitive, non-confidential discovery item may be

independently disclosed to any of the named defendants, then that

defendant’s counsel shall ensure that the item and all copies are returned

to defense counsel after independent review by the defendant. In the event

that the parties cannot agree to the independent disclosure of non-

sensitive, non-confidential discovery to any of the named defendants,

defense counsel shall seek modification of this Order from the Court by

motion and the United States shall have fourteen days to respond to any

such motion. In that case, the movant may submit any particular piece of

                                     5
    Case 4:20-cr-00056-RSB-CLR Document 349 Filed 03/08/21 Page 6 of 17




disputed discovery material to the Court for consideration under seal. The

Clerk is DIRECTED to accept any such item as an exhibit to the party’s

motion and maintain it UNDER SEAL until further Order from the

Court.

     Discovery material may be disclosed by counsel only to the following

designated persons:

     (1)   Investigative, secretarial, clerical, paralegal personnel,
           and other attorneys within each defendant’s counsel’s
           law firm;

     (2)   Independent expert witnesses, investigators, or advisors
           retained by counsel of record in connection with this
           action;

     (3)   Other witnesses testifying to the contents of the
           document / material; and

     (4)   Such other persons authorized by the Court upon motion
           of either party.

Counsel of record shall provide a copy of this Protective Order to any

designated person to whom they disclose discovery material. Prior to

disclosure of discovery material to any designated person, such designated

person shall agree to be subject to the terms of this Protective Order.




                                     6
     Case 4:20-cr-00056-RSB-CLR Document 349 Filed 03/08/21 Page 7 of 17




       II.    Defendant Castellanos

       The Federal Rules of Criminal Procedure permit the Court “for good

cause, [to] deny, restrict, or defer discovery or inspection, or grant other

appropriate relief.” Fed. R. Crim. P. 16(d)(1). “The burden of showing

‘good cause’ is on the party seeking the order, and among the

considerations to be taken into account by the court will be the safety of

witnesses and others, a particular danger of perjury or witness

intimidation, and the protection of information vital to national security.”

United States v. Cordova, 806 F.3d 1085, 1090 (D.C. Cir. 2015) (internal

quotation marks, citation, and alterations omitted). Although the Court

ultimately finds that the Government has borne that burden, at least in

part, its conduct is sufficiently troubling to merit a more detailed

discussion.3



3
  Rather than mention the incredible tone of arguments the Government has advanced
at every relevant point, a general comment will suffice:

    Several times in the Government’s response—and during its presentation at the
hearing—it suggested that defendant was seeking “special treatment” by opposing the
protective order. See, e.g., doc. 340 at 1. Such a suggestion is entirely meritless, if not
offensively so. Neither the Court, nor the defendant, is in a position to tell the
Government that it must disclose material not otherwise discoverable under Rule 16.
See doc. 340 at 7. If it undertakes to make such disclosures to avoid “inconvenience,”
id., however, it cannot then compel Castellanos to forego his own rights. The
Government may well be correct that its proposed solution “strikes a proper balance
between protecting sensitive discovery with defendants’ interest in preparing a
                                             7
     Case 4:20-cr-00056-RSB-CLR Document 349 Filed 03/08/21 Page 8 of 17




      The Government’s initial motion seeking the protective order is

manifestly deficient.       As Castellanos points out, at least one of the

provisions that it seeks is superfluous, given the Court’s Local Rules. See

doc. 326 at 2 (citing S.D. Ga. L. Crim. R. 16.1).               The first provision

requested by the Government, that discovery materials “[b]e used by

counsel of record only for purposes of representing their clients in this

action,” doc. 320 at 3, does not clearly require anything more than the

Local Rule’s direction that prohibiting “dissemination” of information

“beyond that necessary to the preparation of his [or her] client’s defense.”

S.D. Ga. L. Civ. R. 16.1.         It is clear that there is no good cause for

protections redundant of those already provide by the Court’s Local Rules.

Defendant is also correct that the motion fails to cite, meaningfully, any

legal authority, in violation of this Court’s Local Rules. See id. at 5-6

(citing S.D. Ga. L. Crim. R. 12.1). The Assistant United States Attorney’s




defense.” Id. Castellanos, clearly, disagrees. Since he does not consent, it is the
Government’s burden, not Castellanos’, to vindicate the propriety of the balance. In
at least some respects, it has not done so. The suggestion that Castellanos’ putting it
to that burden is in any way inappropriate betrays a fundamental misunderstanding
of the respective roles of the Government and defendant in a criminal prosecution.
While the Court appreciates that such mistaken suggestions may result from
carelessness or overzealousness in the context of adversarial litigation, they cannot be
allowed to pass without comment.
                                            8
    Case 4:20-cr-00056-RSB-CLR Document 349 Filed 03/08/21 Page 9 of 17




argument at the hearing that the motion’s single citation to Rule 16(d)(1)

on its last substantive page satisfies that requirement, and also

incorporates by implication the commentary and legal authority, strains

credulity.

     The closest the Government’s motion comes to articulating good

cause is its assertion that “a substantial amount of the discovery” includes

sensitive personal information of non-parties. See doc. 320 at 3. The value

of that assertion is significantly diminished by the fact that immediately

prior, the Government notes the vast extent of the discovery; that it

contains “terabytes of electronic information and over a terabyte of paper

documents seized.” Id. The Court is left to wonder what a “substantial

amount” means. Is it simply a large amount—one hundred megabytes of

data is, after all, a large amount—or is it a high proportion of the

discovery? There’s simply no way for the Court to know. As defendant

points out, even supposing that the bare assertion of the inclusion of such

information could show good cause as to the discovery containing it, the

same assertion cannot establish good cause for the remaining discovery.

See doc. 326 at 8-9.




                                     9
    Case 4:20-cr-00056-RSB-CLR Document 349 Filed 03/08/21 Page 10 of 17




       Having failed to observe its substantive burden—in any meaningful

sense—in its original motion, the Government proceeded to neglect its

procedural obligations. This Court’s Local Rules permit parties to file

reply briefs without leave of court, but they must “immediately” notify the

Clerk of their intent to reply and file any such reply within fourteen days.

S.D. Ga. L. Civ. R. 7.5. Instead, without any prior notice, the Government

filed its reply twenty-eight days after defendant’s opposition, and only one

day before the hearing on the motion. See doc. 340.

       Defendant, not surprisingly, moved to strike that response as

untimely. Doc. 342. The Government’s response is that the delay was

attributable to excusable neglect. See doc. 346. The Court is persuaded

that the two-week delay is the type of “innocent oversight” regarded as

excusable. See id. at 3 (citing4 Walter v. Blue Cross & Blue Shield of Wi.,

181 F.3d 1198, 1202 (11th Cir. 1999)). Since the reply’s untimeliness was

attributable to excusable neglect the Motion to Strike it is DENIED. Doc.

342.




4
 At the risk of belaboring the point that the Government’s participation in this matter
has been slipshod, at best, Walter is miscited in its brief. See doc. 346 at 3 (using a
short citation form without a prior full citation).
                                            10
   Case 4:20-cr-00056-RSB-CLR Document 349 Filed 03/08/21 Page 11 of 17




      Even considering the Government’s untimely response, it still fails

to establish good cause for the full extent of the protection it seeks. As

discussed above, the first provision, limiting counsel’s use of the

information, is superfluous.    Defense counsel objects that the second

provision, requiring that discovery material be maintained “in a safe and

secure manner,” doc. 320 at 3, “is something that counsel does in every

case,” doc. 326 at 2. The Court agrees that the Government has shown no

cause to think that such a vague and patronizing admonition is necessary.

The Government’s motion to impose those provisions is, therefore, denied,

in part.

      The Court, however, disagrees with defendant’s contention that the

fourth provision, prohibiting “either party” from disclosing discovery

information “in any format outside the action, including disclosures on

social media,” is redundant of Local Rule 16.1. The Local Rule, by its plain

terms, applies to “[d]efense counsel.” S.D. Ga. L. Crim. R. 16.1. The

Government’s requested provision would seem to apply to both defense

counsel and defendant, as well as the Government. Defense counsel’s

proffer that she “routinely warns clients not to disseminate discovery,”

doc. 326 at 3, hardly provides the same protection as a court order.

                                    11
   Case 4:20-cr-00056-RSB-CLR Document 349 Filed 03/08/21 Page 12 of 17




Moreover, while the Court appreciates the force of defendant’s argument

that the Government’s own publicity of this case “belie[s]” its concerns

about dissemination, see doc. 326 at 13, that inconsistency does not vitiate

the Government’s concern. To the extent, then, that the Government

seeks a general prohibition on disclosure of discovery material outside of

this action, its motion is granted, in part.

      As defendant’s motion concedes, “[w]hat is really at issue here” is

the request that defendant not possess any discovery material except in

the presence of his counsel. Doc. 326 at 3; see also doc. 320 at 3. Related

to that prohibition, the Government proposes that if defense counsel seeks

to permit possession of discovery material, then she must “inform counsel

for the United States prior to such disclosure, in writing, by identifying

the category of the item with particularity.” Doc. 320 at 4. Defense

counsel makes the very persuasive, if not to say obvious, point that such a

requirement would force her to reveal her assessment of discovery

material, to which the Government would not otherwise have access. See

doc. 326 at 12 (citing Fed. R. Crim. P. 16(b)(2)(A)). While the Court

accepts that the Government did not intend to solicit protected or




                                      12
    Case 4:20-cr-00056-RSB-CLR Document 349 Filed 03/08/21 Page 13 of 17




privileged information, the practical implications preclude imposition of

the proposed procedure.5

      The other problem with the Government’s proposal is its breadth.

As defense counsel points out, despite articulating good cause for

particular kinds of information, see doc. 340 at 6, the Government seeks

“a broadly sweeping protective order governing every single piece of

discovery,” doc 326 at 10. As the Government’s response points out, there

is substantial authority that “[a] carefully drawn protective order can

allow for full and broad discovery while at the same time” protecting other

important interests. See doc. 340 at 6 (emphasis added). Defense counsel’s

point, however, is that the proposed protective order is hardly “carefully

drawn,” and her point is well-taken.

      By arguing for restriction on all discovery materials because some

discovery    materials     contain     properly     protected     information,      the



5
  The Government’s response to this argument seems to misunderstand the issue. See
doc. 340 at 9. Under the proposed protective order, the default position would be that
counsel could not share material. See doc. 320 at 4. If counsel then requested to share
material, it would give rise to the reasonable inference that she found something
especially significant about that material. Any request for the Government’s
agreement, or even motion to modify the order without that agreement, would
necessarily reveal her assessment of the material at issue, even if only by implication.
That revelation of defense counsel’s thinking would seem to be beyond the
Government’s proper purview and it has identified no argument or authority
suggesting otherwise.
                                          13
   Case 4:20-cr-00056-RSB-CLR Document 349 Filed 03/08/21 Page 14 of 17




Government gets the “good cause” standard precisely backwards. The

Court agrees with the Government that the fact that the discovery

includes “grand jury material, Title III interceptions, and [material

implicating] witness safety concerns are all good cause for protective

orders.”   Doc. 340 at 6.     Nevertheless, the Government has never

contended that the entirety of the discovery, including “terabytes of

electronic information and over a terabyte of paper documents,” doc. 320

at 3, includes nothing but such information. As discussed above, the

Government has not suggested that such information comprises a

significant proportion of the discovery material. To the extent that the

discovery includes other information, the Government has not offered,

much less proven, good cause to restrict access to it.

     Given that the Government has identified, however inartfully, that

there is good cause to impose limits on the defendant’s unrestricted

possession of certain parts of the discovery in this case, the Court will

impose a more “carefully drawn” protective order. Within seven days of

the date of this Order, the Government must produce its discovery to

defense counsel and it must identify specific information it contends is

properly restricted.    The Government shall identify information it

                                     14
   Case 4:20-cr-00056-RSB-CLR Document 349 Filed 03/08/21 Page 15 of 17




contends is properly restricted by providing defense counsel with

additional copies of any such discovery with the properly restricted

information, but only the properly restricted information, redacted. For

example, if a one-page document includes a third-party’s Social Security

number, the Government must provide defense counsel with a copy of that

document redacting only the Social Security number. If defense counsel

disagrees with any of the proposed specific protections, she is free to move

for modification of this Order, attaching the redacted version as an exhibit

and the unredacted version as a sealed exhibit. The Clerk is DIRECTED

to accept any such item as an exhibit to defendant’s motion and maintain

it UNDER SEAL until further Order from the Court.

     Redacted copies of the discovery materials may be possessed by

defendant at defense counsel’s discretion and consistent with the Federal

Rules of Criminal Procedure and the Court’s Local Rules. The parties are

DIRECTED that unredacted copies of discovery material shall not be

possessed by defendant, except in the presence of defense counsel. The

parties are further DIRECTED that discovery materials shall not be

disclosed in any form, including redacted martials, outside of this action,



                                    15
      Case 4:20-cr-00056-RSB-CLR Document 349 Filed 03/08/21 Page 16 of 17




to include disclosure on social media.6 At defense counsel’s discretion,

redacted or unredacted copies of discovery materials may be disclosed to

the following persons:

         (1)    Investigative, secretarial, clerical, paralegal personnel, and
                other attorneys within defense counsel’s law firm;

         (2)    Independent expert witnesses, investigators, or advisors
                retained by counsel of record in connection with this action;

         (3)    Other witnesses testifying to contents of the document /
                material; and

         (4)    Other such persons authorized by the Court upon motion of
                either party.

Defense counsel is DIRECTED to provide a copy of this Protective Order

to any such person to whom they disclose discovery material. Prior to

disclosure of discovery material to any designated person, such designated

person shall agree to maintain that material in a safe and secure manner

and be subject to the terms of this Protective Order, as applicable to

defendant Castellanos.




6
    See fn. 2, supra.
                                        16
   Case 4:20-cr-00056-RSB-CLR Document 349 Filed 03/08/21 Page 17 of 17




     III. Conclusion

     In summary, the Government’s Motion for a Protective Order as to

defendants Serendipity Business Solutions, LLC, Terry Xing Zhao Wu,

Natalie Ye Man Chan Wu, Woonjin Lam, Anthony Wu, Billy Chen, Ying

Le Pang, Phoenix Fisheries, LLC, Mark Leon Harrison, Heather Huong

Ngoc Luu, Lam Phuc Quang, Kevin Chinh Nguyen, and Terry Louis Shook

is GRANTED, in part, as unopposed, and DENIED, in part, as moot.

Doc. 320. Defendant Paul Castellanos’ Motion to Strike the Government’s

Response to Motion for a Protective Order is DENIED. Doc. 342. The

Government’s Motion for a Protective Order as to defendant Castellanos

is GRANTED, in part, and DENIED, in part. Doc. 320.

     SO ORDERED, this 8th day
                            y of March,, 2021.

                                  _______________________________
                                    _________________________
                                   CHRRIS
                                        STOOPHER L. RAY
                                    HRISTOPHER
                                            PH
                                  UNITED STATES MAGISTRATE JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA




                                   17
